UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) ý Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007 OR o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-51369 United Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Federal 83-0395247 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 95 Elm Street, West Springfield, Massachusetts 01089 (Address of principal executive offices) Registrant's telephone number, including area code: (413) 787-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerý Non-acceleratedfilero Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo ý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common stock, $0.01 par value 17,071,853 shares outstanding as of May 3, 2007 United Financial Bancorp, Inc. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Statements of Condition March 31, 2007 and December 31, 2006 1 Consolidated Statements of Earnings Three Months ended March 31, 2007 and 2006 2 Consolidated Statements of Stockholders’ Equity and Comprehensive Income Three Months ended March 31, 2007 and 2006 3 Consolidated Statements of Cash Flows Three Months ended March 31, 2007 and 2006 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 Index Exhibit 3.3 Bylaws of United Financial Bancorp, Inc. 20 Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31 Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Exhibit 32.1 Statement of Chief Executive Officer Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 33 Exhibit 32.2 Statement of Chief Financial Officer Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 34 Index PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except per share amounts) March 31, December 31, 2007 2006 (unaudited) ASSETS Cash and due from banks $ 17,900 $ 15,459 Interest-bearing deposits 24,144 9,960 Total cash and cash equivalents 42,044 25,419 Securities available for sale, at fair value 171,474 190,237 Securities to be held to maturity, at amortized cost(fair value $3,901 at March 31, 2007 and $3,227 at December 31, 2006) 3,913 3,241 Loans, net of allowance for loan losses of$7,426 at March 31, 2007 and $7,218 at December 31, 2006 779,905 756,180 Other real estate owned - 562 Accrued interest receivable 4,430 4,320 Stock in the Federal Home Loan Bank of Boston 9,885 9,274 Banking premises and equipment, net 10,673 8,821 Bank-owned life insurance 6,473 6,304 Other assets 4,901 5,075 TOTAL ASSETS $ 1,033,698 $ 1,009,433 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits: Interest-bearing $ 614,426 $ 588,496 Non-interest-bearing 102,513 97,190 Total deposits 716,939 685,686 Federal Home Loan Bank of Boston advances 162,171 169,806 Repurchase agreements 8,825 10,425 Escrow funds held for borrowers 1,537 1,121 Accrued expenses and other liabilities 5,741 4,684 Total liabilities 895,213 871,722 Stockholders’ equity: Preferred stock, par value $0.01 per share, authorized 5,000,000 shares; none issued - - Common stock, par value $0.01 per share, authorized 60,000,000 shares; 17,205,995 shares issued at March 31, 2007 and at December 31, 2006 172 172 Paid-in capital 76,197 75,520 Retained earnings 70,798 70,406 Unearned compensation (5,661 ) (5,772 ) Treasury stock, at cost (109,861 shares at March 31, 2007 and 51,445 shares at December 31, 2006) (1,513 ) (664 ) Accumulated other comprehensive loss, net of taxes (1,508 ) (1,951 ) Total stockholders’ equity 138,485 137,711 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,033,698 $ 1,009,433 See notes to unaudited consolidated financial statements 1 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (Dollars in thousands, except per share amounts) Three Months Ended March 31, 2007 2006 Interest and dividend income: Loans $ 11,955 $ 9,600 Investments 1,982 2,305 Other interest-earning assets 375 242 Total interest and dividend income 14,312 12,147 Interest expense: Deposits 5,181 4,042 Short-term borrowings 1,098 576 Long-term debt 1,077 621 Total interest expense 7,356 5,239 Net interest income before provision for loan losses 6,956 6,908 Provision for loan losses 284 162 Net interest income after provision for loan losses 6,672 6,746 Non-interest income: Fee income on depositors’ accounts 1,038 946 Gain on sale of securities 14 - Wealth management income 121 57 Income from bank-owned life insurance 35 81 Other income 190 174 Total non-interest income 1,398 1,258 Non-interest expense: Salaries and benefits 3,838 3,028 Occupancy expenses 491 403 Marketing expenses 322 415 Data processing expenses 642 632 Professional fees 389 256 Other expenses 965 1,042 Total non-interest expense 6,647 5,776 Income before income taxes 1,423 2,228 Income tax expense 589 873 Net income $ 834 $ 1,355 Earnings per share: Basic $ 0.05 $ 0.08 Diluted $ 0.05 $ 0.08 Weighted average shares outstanding: Basic 16,273,732 16,600,767 Diluted 16,333,235 16,600,767 See notes to unaudited consolidated financial statements. 2 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (unaudited) FOR THE THREE MONTHS ENDED MARCH 31, 2007 and 2006 (Dollars in thousands, except per share amounts) Accumulated Common Other Shares Common Paid-In Retained Unearned Treasury Comprehensive Outstanding Stock Capital Earnings Compensation Stock Loss Total Balances at December 31, 2005 17,205,995 $ 172 $ 78,446 $ 66,944 $ (6,092 ) $ - $ (2,465 ) $ 137,005 Net income - - - 1,355 - - - 1,355 Net unrealized loss on securities available for sale - (791 ) (791 ) Total comprehensive income 564 Cash dividends declared ($0.05 per share) - - - (371 ) - - - (371 ) ESOP shares committed to be released - - 14 - 80 - - 94 Balances at March 31, 2006 17,205,995 $ 172 $ 78,460 $ 67,928 $ (6,012 ) $ - $ (3,256 ) $ 137,292 Balances at December 31, 2006 17,154,550 $ 172 $ 75,520 $ 70,406 $ (5,772 ) $ (664 ) $ (1,951 ) $ 137,711 Net income - - - 834 - - - 834 Net unrealized gain on securities available for sale - 443 443 Total comprehensive income 1,277 Cash dividends declared ($0.06 per share) - - - (442 ) - - - (442 ) Treasury stock purchases (58,416 ) - (849 ) - (849 ) Stock-based compensation - - 628 - 628 ESOP shares committed to be released - - 49 - 111 - - 160 Balances at March 31, 2007 17,096,134 $ 172 $ 76,197 $ 70,798 $ (5,661 ) $ (1,513 ) $ (1,508 ) $ 138,485 The components of other comprehensive income and related tax effects are as follows: Three Months Ended March 31, 2007 2006 Change in unrealized holding gains (losses) on available for sale securities $ 749 $ (1,289 ) Reclassification adjustment for gains realized in income (14 ) - Net change in unrealized gains (losses) 735 (1,289 ) Tax effect 292 (498 ) Other comprehensive income (loss) $ 443 $ (791 ) See notes to unaudited consolidated financial statements. 3 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) FOR THE THREE MONTHS ENDED MARCH 31, 2007 and 2006 (Dollars in thousands) Three Months Ended March 31, 2007 2006 Cash flows from operating activities: Net income $ 834 $ 1,355 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 284 162 ESOP expense 160 94 Stock-based compensation 628 - Amortization of premiums and discounts (9 ) 100 Depreciation and amortization 230 193 Amortization of intangible assets 8 - Provision for other real estate owned - 34 Net gain on sale of other real estate owned (14 ) - Net gain on sale of securities (14 ) - Increase in bank-owned life insurance (169 ) (81 ) Increase in accrued interest receivable (110 ) (274 ) Increase in other assets (124 ) (787 ) Decrease in accrued expenses and other liabilities (878 ) (348 ) Net cash provided by operating activities 826 448 Cash flows from investing activities: Purchases of securities available for sale (5,129 ) (6,872 ) Proceeds from sales of securities available for sale 2,684 - Proceeds frommaturities, calls and principal repayments of securities available for sale 21,967 12,172 Purchases of securities held to maturity (675 ) - Purchases of Federal Home Loan Bank of Boston stock (611 ) (96 ) Proceeds from sales of other real estate owned 576 - Net loan originations and principal repayments (24,009 ) (9,044 ) Purchases of property and equipment (147 ) (97 ) Cash paid to acquire Levine Financial Group - (100 ) Net cash used in investing activities (5,344 ) (4,037 ) Cash flows from financing activities: Net increase in deposits 31,253 32,170 Proceeds of Federal Home Loan Bank of Boston advances 50,000 29,612 Repayments of Federal Home Loan Bank of Boston advances (57,635 ) (18,949 ) Net decrease in repurchase agreements (1,600 ) (2,046 ) Net increase in escrow funds held for borrowers 416 130 Treasury stock purchases (849 ) - Cash dividends paid (442 ) (371 ) Net cash provided by financing activities 21,143 40,546 Increase in cash and cash equivalents 16,625 36,957 Cash and cash equivalents at beginning of period 25,419 15,843 Cash and cash equivalents at end ofperiod $ 42,044 $ 52,800 Supplemental Disclosure of Cash Flow Information: Cash paid during the period: Interest on deposits and other borrowings $ 7,351 $ 5,240 Income taxes – net 877 312 Non-cash item: Capitalized lease asset and obligation $ 1,932 $ - See notes to unaudited consolidated financial statements. 4 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 Dollars in Thousands (except per share amounts) NOTE A – BASIS OF PRESENTATION The consolidated financial statements include the accounts of United Financial Bancorp, Inc. and its wholly owned subsidiary, United Bank. The consolidated financial statements also include the accounts of United Bank’s wholly owned subsidiary, UCB Securities, Inc., which is engaged in buying, selling and holding investment securities.These entities are collectively referred to herein as “the Company.”All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and with general practices within the banking industry. In the opinion of management, the accompanying unaudited interim consolidated financial statements reflect all adjustments, consisting of normal recurring adjustments, which are necessary for the fair presentation of the Company’s financial condition as of March 31, 2007 and the results of operations for the three months ended March 31, 2007 and 2006. The interim results of operations presented herein are not necessarily indicative of the results to be expected for the entire year. These financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December 31, 2006 included in the Company’s Annual Report on Form 10-K, which was filed by the Company with the Securities and Exchange Commission. Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. NOTE B – RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In July 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109” (FIN 48). FIN 48 clarifies the accounting and reporting for income taxes where interpretation of the tax law may be uncertain. FIN 48 prescribes a comprehensive model for the financial statement recognition, measurement, presentation and disclosure of income tax uncertainties with respect to positions taken or expected to be taken in income tax returns. The cumulative effect, if any, of applying FIN 48 is recorded as an adjustment to the beginning balance of retained earnings. FIN 48 also requires disclosure of the entity’s policy on classification of interest and penalties. The Company adopted FIN 48 on January 1, 2007. The adoption of this standard had no effect on the Company’s results of operations or financial condition. The Company’s policy is to report interest and penalties as part of other non-interest expenses in the Consolidated Statement of Operations. In June2006, the EITF released Issue 06-05, “Accounting for Purchases of Life Insurance-Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No.85-4, “Accounting for Purchases of Life Insurance”. On September7, 2006, the EITF concluded that a policyholder should consider any additional amounts included in the contractual terms of the policy in determining the amount that could be realized under the insurance contract. Amounts that are recoverable by the policyholder at the discretion of the insurance company should be excluded from the amount that could be realized. Amounts that are recoverable by the policyholder in periods beyond one year from the surrender of the policy should be discounted utilizing an appropriate rate of interest. The Company adopted EITF 06-05 on January 1, 2007.The Company’s implementation of this Interpretation had no effect on its results of operations or financial condition. 5 Index NOTE C – CRITICAL ACCOUNTING POLICIES In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the balance sheet as well as revenues and expenses for the reporting period. Actual results could differ from these estimates. The allowance for loan losses is a critical accounting estimate because it is highly susceptible to change from period to period.Arriving at an appropriate level for the allowance for loan losses necessarily involves a high degree of judgment.While management uses available information to recognize losses on loans, future additions to the allowance for loans may be necessary based on changes in the factors considered in evaluating the adequacy of the allowance, including prior loss experience, current economic conditions and their effect on borrowers, the character and size of the portfolio, trends in nonperforming loans and delinquency rates and the performance of individual loans in relation to contractual terms. The assessment of whether a valuation allowance for the Company’s deferred tax assets is required is also a critical accounting estimate.In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of such assets will not be realized.This assessment is made each reporting period based upon an estimate of future taxable income during the periods in which existing temporary differences become deductible. NOTE D – EARNINGS PER SHARE Earnings per share have been computed in accordance with SFASNo.128, “Earnings Per Share.”Basic earnings per share have been calculated by dividing net income by weighted average shares outstanding before any dilution and are adjusted to exclude the weighted average number of unallocated shares held by the ESOP and unvested restricted stock awards.Diluted earnings per share have been calculated by dividing net income by weighted average shares outstanding after giving effect to the potential dilution that could occur if potential common shares were converted into common stock using the treasury stock method. The calculation of basic and diluted earnings per common share for the periods indicated is presented below. Three Months Ended March 31, 2007 2006 Net income $ 834 $ 1,355 Weighted average common shares applicable to basic EPS 16,273,732 16,600,767 Effect of dilutive potential common shares (1, 2) 59,503 - Weighted average common shares applicable to diluted EPS 16,333,235 16,600,767 Earnings per share: Basic $ 0.05 $ 0.08 Diluted $ 0.05 $ 0.08 (1) For the three months ended March 31, 2007 options to purchase 748,000 shares were outstanding but not included in the computation of earnings per share because they were antidulutive. (2) Includes incremental shares related to stock options and restricted stock. 6 Index NOTE E – LOANS The components of loans were as follows at March 31, 2007 and December 31, 2006: March 31, December 31, 2007 2006 One-to-four family residential real estate $ 325,948 $ 319,108 Commercial real estate 197,514 175,564 Construction 48,748 54,759 Home equity loans 116,350 112,739 Commercial and industrial 67,723 69,762 Consumer 29,681 30,181 Total loans 785,964 762,113 Net deferred loan costs and fees 1,367 1,285 Allowance for loan losses (7,426 ) (7,218 ) Loans, net $ 779,905 $ 756,180 NOTE F – NON-PERFORMING ASSETS The table below sets forth the amounts and categories of non-performing assets at the dates indicated. At March 31, At December 31, 2007 2006 Non-accrual loans: Residential mortgages (1) $ 401 $ 20 Commercial mortgages 641 1,144 Construction - - Commercial and industrial 260 123 Automobile - - Other consumer - 1 Total non-accrual loans 1,302 1,288 Accruing loans 90 days or more past due - - Total non-performing loans 1,302 1,288 Other real estate owned - 562 Total non-performing assets $ 1,302 $ 1,850 Ratios: Total non-performing loans to total loans 0.17 % 0.17 % Total non-performing assets to total assets 0.13 % 0.18 % Allowance for loan losses to non-performing loans 570.35 % 560.40 % (1)Includes one- to four-family loans and home equity loans and lines of credit 7 Index NOTE G – ALLOWANCE FOR LOAN LOSSES A summary of the activity in the allowance for loan losses is as follows: For the Three Months Ended March 31, 2007 2006 Balance at beginning of period $ 7,218 $ 6,382 Provision for loan losses 284 162 Charge-offs (76 ) (2 ) Recoveries - 38 Balance at end of period $ 7,426 $ 6,580 Ratios: Net charge-offs (recoveries) to average loans outstanding 0.04 % (0.02 %) Allowance for loan losses to non-performing loans at end of period 570.35 % 390.27 % Allowance for loan losses to total loans at end of period 0.94 % 1.02 % NOTE H – COMMITMENTS Financial instruments with off-balance sheet risk at March 31, 2007 and December 31, 2006 were as follows: March 31, December 31, 2007 2006 Unused lines of credit $ 140,994 $ 135,374 Amounts due mortgagors 36,671 34,742 Standby letters of credit 986 879 Commitments to originate loans 30,354 42,551 NOTE I – DEPOSITS Deposit accounts, by type, are summarized as follows at March 31, 2007 and December 31, 2006: March 31, December 31, 2007 2006 Demand $ 102,513 $ 97,190 NOW 38,227 37,523 Regular savings 68,006 65,475 Money market 177,173 165,984 Certificates of deposit 331,020 319,514 $ 716,939 $ 685,686 8 Index NOTE J – CONTINGENCIES The Company is a defendant in certain claims and legal actions arising in the ordinary course of business.In the opinion of management, after consultation with legal counsel, the ultimate disposition of these matters is not expected to have a material adverse effect on the Company’s financial condition, results of operations and cash flows. NOTE K – SUBSEQUENT EVENT – EMPLOYEE BENEFIT PLAN CHANGES The Company completed a comprehensive review of its employee benefit programs in 2006.As a result, effective April 30, 2007, the Company no longer participates in a multiple employer defined benefit plan sponsored by the Co-operative Banks Employee Retirement Association.All benefits earned by eligible plan participants have been frozen at such date and, accordingly, no additional expense is expected to be recognized thereafter.The final determination of the Company’s share of the plan’s obligations and assets will be completed during the second quarter. It is expected that no withdrawal liability will exist in connection with this transaction. The Company intends to allocate any excess plan assets to its participants to the fullest extent as provided by the plan. The Company has also elected to enhance its existing Employee Stock Ownership Plan (“ESOP”).Beginning in 2007, the Company is allocating ESOP shares to plan participants over a 13 year period rather than the 18 years remaining under the original loan agreement.As a result of this change, the number of shares to be released each year will increase from 32,065 to 44,398. The higher allocation of shares in each of the 13 years will result in higher compensation expense for such years than would have been the case if the allocations were made over the original 18-year period. ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements From time to time, the Company may publish forward-looking statements relating to such matters as anticipated financial performance, business prospects, technological developments, new products, and similar matters.The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements provided that the Company notes that a variety of factors could cause the Company’s actual results to differ materially from the anticipated results expressed in the Company’s forward-looking statements.Factors that may cause actual results to differ materially from those projected in the forward-looking statements include, but are not limited to, general economic conditions that are less favorable than expected, changes in market interest rates that result in reduced interest margins, risks in the loan portfolio, including prepayments that are greater than expected, the enactment of legislation or regulatory changes that have a less than favorable impact on the business of the Company, and significant increases in competitive pressures. Forward-looking statements speak only as of the date they are made and the Company does not undertake to update forward- looking statements to reflect circumstances or events that occur after the date of the forward-looking statements or to reflect the occurrence of unanticipated events. Accordingly, past results and trends should not be used by investors to anticipate future results or trends. Comparison of Financial Condition at March 31, 2007 and December31, 2006 Total assets increased $24.3 million, or 2.4%, to $1.0 billion at March 31, 2007, due in large part to strong growth in net loans and an increase in cash and cash equivalents. Net loans increased $23.7 million, or 3.1%, to $779.9 million at March 31, 2007 from $756.2million at December31, 2006.Loan growth was solid reflecting a sound local economy, a resilient real estate market, continued demand in our primary market areas for our products and successful business development efforts.The increase in loans was also attributable to the Company’s practice of originating residential loans for investment. Cash and cash equivalents increased $16.6 million to $42.0 million at March 31, 2007 reflecting an intentional buildup of funds to support future growth in loans and to pay down short-term Federal Home Loan Bank advances. 9 Index These increases were offset to some extent by a decrease in securities available for sale of $18.8million, or 9.9%, to $171.5million at March 31, 2007 from $190.2million at December31, 2006 due to sales, calls and maturities of certain debt instruments and repayments of mortgage-backed securities, partially offset by purchases of mortgage-backed securities.The cash flows from investment securities were used to support loan growth. The growth in assets was funded by an increase in total deposits of $31.2million, or 4.6%, to $716.9million at March 31, 2007 from $685.7million at December31, 2006. Deposit growth was solid in all categories, with increases of 4.5% in transaction accounts, 3.8% in savings balances, 6.7% in money market accounts and 3.6% in certificates of deposit.The first quarter results were affected by the December 2006 opening of our second branch in Westfield, Massachusetts, the introduction of new products and services, competitive pricing and targeted promotional activities.Core deposits increased $19.7 million, or 5.4%, to $385.9 million, or 53.8% of deposits at March 31, 2007. Federal Home Loan Bank advances decreased $7.6million, or 4.5%, to $162.2 million at March 31, 2007 from $169.8million at December31, 2006 due to repayment of higher cost short term advances.Repurchase agreements decreased $1.6 million to $8.8million at March 31, 2007 from $10.4million at December31, 2006, reflecting routine fluctuations in these overnight accounts. Total stockholders’ equity increased $774,000, or 0.6%, to $138.5 million at March 31, 2007 from $137.7million at December31, 2006 as a result of net income of $834,000 for the first quarter of 2007, stock-based compensation totaling $628,000 and a decrease of $443,000 in the net unrealized loss on securities available for sale. These items were partially offset by share repurchases totaling $849,000 and payment of cash dividends of $442,000. Comparison of Operating Results for the Three Months Ended March 31, 2007 and 2006 Overview Our results of operations depend primarily on our net interest income.Net interest income is the difference between the interest income earned on interest-earning assets, consisting primarily of loans, investment securities and other interest-earning assets, and the interest paid on interest-bearing liabilities, consisting primarily of deposits and Federal Home Loan Bank advances. Our results of operations also are affected by provisions for loan losses, non-interest income and non-interest expense.Non-interest income consists primarily of deposit account fees, wealth management fees, increases in the cash surrender value of bank-owned life insurance and miscellaneous other income.Non-interest expense consists primarily of compensation and employee benefits, data processing, occupancy, marketing and public relations, professional services, postage, printing, office supplies, and other operating expenses.Our results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, governmental policies and actions of regulatory authorities. Net Income The Company’s net income was $834,000, or $0.05 per diluted share, for the first quarter of 2007 compared to net income of $1.4 million, or $0.08 per diluted share, for the same period in 2006.The Company’s lower net income and earnings per share were due in large part to net interest margin contraction, a higher provision for loan losses, and increased non-interest expenses.The 2007 results were favorably affected by growth in average earning assets and expansion in non-interest income. 10 Index Average balances and yields.The following table sets forth average balance sheets, average yields and costs, and certain other information for the periods indicated.No tax-equivalent yield adjustments were made, as the effect thereof was not material.All average balances are daily average balances.Non-accrual loans were included in the computation of average balances, but have been reflected in the table as loans carrying a zero yield. Three Months Ended March 31, 2007 2006 Interest Interest Average and Yield/ Average and Yield/ Balance Dividends Cost Balance Dividends Cost (Dollars in thousands) Interest-earning assets: Loans: Residential real estate $ 336,891 $ 4,744 5.63 % $ 296,061 $ 4,081 5.51 % Commercial real estate 225,188 3,704 6.58 % 169,578 2,780 6.56 % Home equity loans 115,715 1,873 6.47 % 89,316 1,395 6.25 % Commercial and industrial 68,716 1,257 7.32 % 59,166 1,020 6.90 % Consumer and other 29,791 377 5.06 % 26,711 324 4.85 % Total loans 776,301 11,955 6.16 % 640,832 9,600 5.99 % Investment securities 180,491 1,982 4.39 % 227,373 2,305 4.06 % Other interest-earning assets 28,320 375 5.30 % 22,014 242 4.40 % Total interest-earning assets 985,112 14,312 5.81 % 890,219 12,147 5.46 % Noninterest-earning assets 31,257 30,936 Total assets $ 1,016,369 $ 921,155 Interest-bearing liabilities: Savings accounts $ 64,922 139 0.86 % $ 84,855 174 0.82 % Money market accounts 174,194 1,356 3.11 % 161,522 1,184 2.93 % NOW accounts 34,130 44 0.52 % 35,459 22 0.25 % Certificates of deposit 323,984 3,642 4.50 % 287,018 2,662 3.71 % Total interest-bearing deposits 597,230 5,181 3.47 % 568,854 4,042 2.84 % FHLB advances 170,727 2,023 4.74 % 112,641 1,118 3.97 % Other interest-bearing liabilities 12,635 152 4.81 % 8,875 79 3.56 % Total interest-bearing liabilities 780,592 7,356 3.77 % 690,370 5,239 3.04 % Demand deposits 94,302 89,677 Other noninterest-bearing liabilities 3,179 3,340 Total liabilities 878,073 783,387 Stockholders' equity 138,296 137,768 Total liabilities and stockholders' equity $ 1,016,369 $ 921,155 Net interest income $ 6,956 $ 6,908 Interest rate spread(1) 2.04 % 2.42 % Net interest-earning assets(2) $ 204,520 $ 199,849 Net interest margin(3) 2.82 % 3.10 % Average interest-earning assets to average interest-bearing liabilities 126.20 % 128.95 % (1) Net interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (2) Net interest-earning assets represents total interest-earning assets less total interest-bearing liabilities. (3) Net interest margin represents net interest income divided by average total interest-earning assets. 11 Index Rate/Volume Analysis.The following table presents the effects of changing rates and volumes on our net interest income for the periods indicated.The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume).The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate).The net column represents the sum of the prior columns.For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated proportionately, based on the changes due to rate and the changes due to volume. Three Months Ended March 31 2007 vs. 2006 Increase (Decrease) Due to Volume Rate Net (In thousands) Interest-earning assets: Loans: Residential real estate $ 573 $ 90 $ 663 Commercial real estate 915 9 924 Home equity loans 425 53 478 Commercial and industrial 172 65 237 Consumer and other 38 15 53 Total loans 2,123 232 2,355 Investment securities (503 ) 180 (323 ) Other interest-earning assets 77 56 133 Total interest-earning assets 1,697 468 2,165 Interest-bearing liabilities: Savings accounts (43 ) 8 (35 ) Money market accounts 96 76 172 NOW accounts (1 ) 23 22 Certificates of deposit 371 609 980 Total interest-bearing deposits 423 716 1,139 FHLB Advances 658 247 905 Other interest-bearing liabilities 39 34 73 Total interest-bearing liabilities 1,120 997 2,117 Change in net interest income $ 577 $ (529 ) $ 48 Net Interest Income Before Provision for Loan Losses.Net interest income before provision for loan losses increased $48,000, or 0.7%, to $7.0million for the three months ended March 31, 2007, reflecting growth in average earning assets, substantially offset by net interest margin compression.Net interest margin contracted 28 basis points to 2.82% for the three-month period ended March 31, 2007 compared to 3.10% for the same period in 2006.Net interest margin was affected by the flat yield curve, the increasingly competitive pricing conditions for loans and deposits, a shift in deposit demand towards higher-yielding money market and time deposit accounts and the impact of increased short-term market interest rates on the cost to fund earning assets. 12 Index Interest Income. Interest income increased $2.2 million, or 17.8%, to $14.3 million for the three months ended March 31, 2007 from $12.1 million for the prior year period reflecting expansion in totalaverage interest-earning asset balances and an increase in the yield on average interest-earning assets.Total average interest-earning asset balances increased $94.9million, or 10.7%, to $985.1 million for the three months ended March 31, 2007 due in large part to strong loan growth, funded largely by deposit growth and cash flows from the investment securities portfolio. Total average loans increased $135.5 million, or 21.1%, to $776.3 million for the first quarter of 2007 as a result of solid origination activity, partially offset by prepayments and normal amortization.Total average investment securities decreased by $46.9 million, or 20.6%, to $180.5 million due to maturities, calls, sales and principal repayments of existing securities, partially offset by purchases of bonds.The yield on average interest-earning assets increased 35 basis points to 5.81% for the first quarter of 2007 in connection with the higher interest rate environment and the use of cash flows from the investment portfolio to fund higher yielding loans.The expansion in market rates contributed to the repricing of a portion of the Company’s existing assets and to higher rates for new assets.Since a significant amount of the Company’s average interest-earning assets are fixed rate and the impact of Federal Reserve Board actions was less pronounced on the long end of the yield curve, the effect of the expansion in market rates was limited. Interest Expense.Interest expense increased $2.2 million, or 40.4%, to $7.4million for the three months ended March 31, 2007 from $5.2million for the prior year period due to an increase in the rate paid for interest-bearing liabilities and expansion in the average balance of such liabilities.The average rate paid on interest-bearing liabilities rose 73 basis points to 3.77% for the three months ended March 31, 2007 reflecting the impact of higher market rates related to interest rate increases initiated by the Federal Reserve Board and the competitive rate environment for deposits.Since a large portion of the Company’s interest-bearing liabilities are short-term, the impact of the expansion in market rates was significant.Average interest-bearing liabilities increased $90.2million, or 13.1%, to $780.6million for the three months ended March 31, 2007 from $690.4million for the prior year period reflecting growth in interest-bearing deposits and FHLB advances.Total average interest-bearing deposits increased $28.4 million, or 5.0%, to $597.2 million for the first quarter of 2007 mainly attributable to an increase in money market and certificates of deposit balances, partially offset by a reduction in savings deposits.The decline in savings account balances reflected a shift in deposit demand towards money market and certificates of deposit products to take advantage of more attractive rates.Total average FHLB advances increased $58.1 million, or 51.6%, to $170.7 million to support loan growth. Provision for Loan Losses. The provision for loan losses was $284,000 for the three months ended March 31, 2007 as compared to $162,000 for the three months ended March 31, 2006. The allowance for loan losses is based on management’s estimate of the probable losses inherent in the portfolio, considering the impact of certain factors.Among the factors management may consider are prior loss experience, current economic conditions and their effect on borrowers, the character and size of the portfolio, trends in nonperforming loans and delinquency rates and the performance of individual loans in relation to contractual terms. The provision for loan losses reflects adjustments to the allowance based on management’s review of the loan portfolio in light of those conditions. The allowance for loan losses was $7.4million, or 0.94%, of loans outstanding at March 31, 2007. Non-interest Income.Non-interest income increased $140,000, or 11.1%, to $1.4million for the three months ended March 31, 2007 due to growth in fee income on deposit and wealth management accounts.Fee income on deposit accounts rose $92,000 as a result of growth in transaction account balances and activity.Wealth management income expanded $64,000 as a result of new accounts opened due to successful business development efforts and the acquisition of the Levine Financial Group in March 2006. Non-interest Expense.Non-interest expense increased $871,000, or 15.1%, to $6.6million for the three months ended March 31, 2007 from $5.8million for the prior year period reflecting increases in salaries and benefits, occupancy and professional fees. Total salaries and benefits increased $810,000, or 26.8% mainly due to stock-based compensation associated with restricted stock and stock options granted in August 2006 and staffing costs for the two new branches opened in 2006. Occupancy costs grew $88,000, or 21.8%, principally attributable to two new branches opened in 2006. These increases were offset in part by a decrease in marketing expenses of $93,000, or 22.4%. 13 Index Income Tax Expense.Income tax expense decreased $284,000 to $589,000 for three months ended March 31, 2007 from $873,000 for the comparable 2006 period.This decrease was mainly due to lower income before income taxes, somewhat offset by an increase in the effective tax rate to 41.5% for the first quarter of 2007 compared to 39.2% for the same period last year. The higher effective tax rate was principally due to the disallowed deduction forstock-based compensation associated with incentive stock options. Market Risk, Liquidity and Capital Resources Market Risk The majority of our assets and liabilities are monetary in nature.Consequently, our most significant form of market risk is interest rate risk (“IRR”).Our assets, consisting primarily of mortgage loans, have longer maturities than our liabilities, consisting primarily of deposits.As a result, a principal part of our business strategy is to manage IRR and reduce the exposure of our net interest income (“NII”) to changes in market interest rates.Accordingly, our Board of Directors has established an Asset/Liability Management Committee which is responsible for evaluating the IRR inherent in our assets and liabilities, for determining the level of risk that is appropriate given our business strategy, operating environment, capital, liquidity and performance objectives, and for managing this risk consistent with the guidelines approved by the Board of Directors.With the assistance of an IRR management consultant, the committee monitors the level of IRR on a regular basis and generally meets at least on a quarterly basis to review our asset/liability policies and IRRposition. We have sought to manage our IRR in order to minimize the exposure of our earnings and capital to changes in interest rates.As part of our ongoing asset-liability management, we currently use the following strategies to manage our IRR: (i)using alternative funding sources, such as advances from the Federal Home Loan Bank of Boston, to “match fund” longer-term one- to four-family residential mortgage loans; (ii)investing in variable-rate mortgage-backed securities;(iii) continued emphasis on increasing core deposits;(iv) offering adjustable rate and shorter-term home equity loans, commercial real estate loans, construction loans and commercial and industrial loans; (v)offering a variety of consumer loans, which typically have shorter-terms and (vi) using cash flows from the investment portfolio to fund loan growth. Shortening the average maturity of our interest-earning assets by increasing our investments in shorter-term loans and securities, as well as loans and securities with variable rates of interest, helps to better match the maturities and interest rates of our assets and liabilities, thereby reducing the exposure of our NII to changes in market interest rates. Net interest income at-risk measures the risk of a decline in earnings due to potential short-term and long term changes in interest rates.The table below represents an analysis of our IRR as measured by the estimated changes in NII over the following twelve months, resulting from an instantaneous and sustained parallel shift in the yield curve (+200 and -200 basis points) at March 31, 2007 and December 31, 2006. Net Interest Income At-Risk Estimated Increase Estimated Increase Change in Interest Rates (Decrease) in NII (Decrease) in NII (Basis Points) (March 31, 2007) (December 31, 2006) -200 2.7% 12.1% Stable 0.0% 0.0% +200 -5.5% -10.9% 14 Index The preceding income simulation analysis does not represent a forecast of NII and should not be relied upon as being indicative of expected operating results. These hypothetical estimates are based upon numerous assumptions, which are subject to change, including: the nature and timing of interest rate levels including the yield curve shape, prepayments on loans and securities, deposit decay rates, pricing decisions on loans and deposits, reinvestment/replacement of asset and liability cash flows, and others. Also, as market conditions vary from those assumed in the income simulation models, the actual results will differ reflecting prepayment/refinancing levels likely deviating from those assumed, the varying impact of interest rate changes on caps and floors embedded in adjustable rate loans, early withdrawal of deposits, changes in product preferences, and other internal/external variables. Liquidity Liquidity is the ability to meet current and future financial obligations of a short-term nature.Our primary sources of funds consist of deposit inflows, loan repayments and maturities and cash flows from the investment portfolio. While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions and competition.Our Asset/Liability Management Committee is responsible for establishing and monitoring our liquidity targets and strategies in order to ensure that sufficient liquidity exists for meeting the borrowing needs of our customers as well as unanticipated contingencies.We seek to maintain a liquidity ratio of 10% or greater.For the quarter ended March 31, 2007 our liquidity ratio was 25.31%, compared to 27.14% at December 31, 2006. We regularly adjust our investments in liquid assets based upon our assessment of (1)expected loan demand, (2) expected deposit flows, (3) yields available on interest-earning deposits and securities, and (4)the objectives of our asset/liability management program.Excess liquid assets are generally invested in interest-earning deposits and short- and intermediate-term securities. Our most liquid assets are cash and cash equivalents. The levels of these assets are dependent on our operating, financing, lending and investing activities during any given period. At March 31, 2007, cash and cash equivalents totaled $42.0 million.Securities classified as available-for-sale, which provide additional sources of liquidity, totaled $171.5 million at March 31, 2007. At March 31, 2007, we had $30.4 million in loan commitments outstanding. In addition to commitments to originate loans, we had $141.0 million in unused lines of credit to borrowers. Certificates of deposit due within one year of March 31, 2007 totaled $297.1 million, or 41.4% of total deposits. If these deposits do not remain with us, we will be required to seek other sources of funds, including other certificates of deposit and Federal Home Loan Bank advances. Depending on market conditions, we may be required to pay higher rates on such deposits or other borrowings than we currently pay on the certificates of deposit due on or before March 31, 2008.We believe however, based on past experience, that a significant portion of our certificates of deposit will remain with us. We have the ability to attract and retain deposits by adjusting the interest rates offered. Capital Resources United Bank is subject to various regulatory capital requirements, including a risk-based capital measure. The risk-based capital guidelines include both a definition of capital and a framework for calculating risk-weighted assets by assigning balance sheet assets and off-balance sheet items to broad risk categories. At March 31, 2007, the Bank exceeded all regulatory capital requirements. United Bank is considered “well capitalized” under regulatory requirements. 15 Index As of March 31, 2007: Risk-based capital 15.52 % Core capital 14.50 % Leverage capital 10.68 % As of December 31, 2006: Risk-based capital 15.86 % Core capital 14.83 % Leverage capital 10.82 % Off-Balance Sheet Arrangements As a financial services provider, we routinely are a party to various financial instruments with off-balance-sheet risks, such as commitments to extend credit, standby letters of credit and unused lines of credit.While these contractual obligations represent our future cash requirements, a significant portion of commitments to extend credit may expire without being drawn upon.Such commitments are subject to the same credit policies and approval process accorded to loans made by us.For additional information, see Note I, “Commitments,” to our Consolidated Financial Statements. ITEM 3. Quantitative and Qualitative Disclosures About Market Risk The information required by this item is included above in Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, under the caption “Market Risk, Liquidity and Capital Resources.” ITEM 4. Controls and Procedures Under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive Officer and Chief Financial Officer, the Company has evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in Rule13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this report. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures were effective to ensure that information required to be disclosed in the reports that the Company files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms and in a timely manner alerting them to material information relating to the Company (or its consolidated subsidiary) required to be filed in its periodic SEC filings. No change in our internal controls over financial reporting (as defined in Rules 13a-15(f) and 15(d)-15(f) under the Securities Exchange Act of 1934) occurred during the most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting.In the ordinary course of business, we routinely enhance our internal controls and procedures for financial reporting by either upgrading our current systems or implementing new systems.Changes have been made and will be made to our internal controls and procedures for financial reporting as a result of these efforts. 16 Index PART II.OTHER INFORMATION ITEM 1. Legal Proceedings At March 31, 2007, the Company was not involved in any legal proceedings, the outcome of which would be material to the Company’s financial condition or results of operations. ITEM 1A. Risk Factors As of March 31, 2007, there have been no material changes to the risk factors set forth in our Annual Report on Form 10-K for the year ended December31, 2006. ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds (a)No Company unregistered securities were sold by the Company during the quarter ended March 31, 2007. (b) Not applicable (c) The following table provides certain information with regard to shares repurchased by the Company inthe first quarter of 2007. (c) (d) Total Number of Maximum Number Shares (or Approximate (a) (b) (or Units) Dollar Value) of Total Number Average Price Purchased as Part Shares (or Units) that of Shares Paid Per of Publicly May Yet Be (or Units) Share Announced Plans Purchased Under the Period Purchased (or Unit) or Programs Plans or Programs January 1 - 31, 2007 9,906 $ 14.38 9,906 846,149 February 1 - 28, 2007 12,902 14.73 12,902 833,247 March 1 - 31, 2007 35,608 14.51 35,608 797,639 Total 58,416 $ 14.54 58,416 N/A ITEM 3. Defaults Upon Senior Securities Not applicable. 17 Index ITEM 4. Submission of Matters to a Vote of Security Holders Not applicable. ITEM 5. Other Information Not applicable. ITEM 6. Exhibits. 3.1 Charter of United Financial Bancorp, Inc., as amended (1) 3.2 Resolution and Consent of Sole Stockholder Amending the Charter of United Financial Bancorp, Inc. (1) 3.3 Bylaws of United Financial Bancorp, Inc. 4 Form of Common Stock Certificate of United Financial Bancorp, Inc. (1) 10.1 Form of Employee Stock Ownership Plan (1) 10.2 Executive Supplemental Compensation Agreement by and between United Bank and Richard B. Collins (1) 10.3 Executive Supplemental Compensation Agreement by and between United Bank and Keith E. Harvey (1) 10.4 Executive Supplemental Compensation Agreement by and between United Bank and John J. Patterson (1) 10.5 United Bank 2004 and 2005 Incentive Plans (1) 10.9 Directors Fee Continuation Plan (1) 10.10 Form of Employment Agreement by and between United Bank and Richard B. Collins (1) 10.11 Form of Change in Control Agreement by and between United Bank and certain executive officers (1) 10.12 United Bank 2006 Stock-Based Incentive Plan (2) 11 Statement Regarding Computation of Per Share Earnings (refer to Note D of Part I, Item 1- Consolidated Financial Statements) 21 Subsidiaries of Registrant (1) 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification ofChief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1) Incorporated by reference to the Registration Statement on Form S-1 of United Financial Bancorp, Inc. (file no. 333-123371), originally filed with the Securities and Exchange Commission on March 16, 2005. (2) Incorporated by reference to Appendix B of the Registrant’s definitive Proxy Statement for the Company’s 2006 Annual Meeting filed with the Securities and Exchange Commission on June 12, 2006. 18 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed by the undersigned thereunto duly authorized. United Financial Bancorp, Inc. Date: May 9, 2007 By: /s/ Richard B. Collins Richard B. Collins President and Chief Executive Officer Date: May 9, 2007 By: /s/ Mark A. Roberts Mark A. Roberts Executive Vice President and Chief Financial Officer 19
